IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALTON D. BROWN (A/K/A POLITICAL
                              : No. 45 MM 2015
PRISONER #DL 4886),           :
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of April, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.